FlLED
CHARLorr-E NC
IN THE UNITED STATES DISTRICT COURT '
FOR THE WESTERN DISTRICT OF NORTH CAROLINA NUV 2 8 2018

Mlsc. 3: 17_MC-162 US District cou
_ rt
Western District of NC

IN THE MA'I`TER OF : ORDER ADOPTING
RULES OF PRACTICE AND : RULES OF PRACTICE AND

PROCEDURE IN THIS COURT : PROCEDURE

For Good cause appearing to the Court this 7th day of November 2018,
IT IS ORDERED that:

l. The following Local Rules of Practice and Procedure in the United States District Court
for the Westem District of North Carolina be and are hereby amended and adopted effective at 12:01
A.M. on the lst day of December 2018. At that time these local rules shall supersede all local rules
theretofore in effect, as well as the Civil Justice Expense and Delay Reduction Plan of this district.
These rules shall apply to all pending cases unless the Court finds that their application in a specific
case would result in injustice or hardship. In instances Where these local rules may be in conflict with
any standing pretrial order of anyjudge of this court, counsel shall be guided by the pretrial order
pending clarification of the conflict with the presidingjudge.

2. These rules are adopted in compliance with and pursuant to the authority of Rule 83, Fed.

lR. Civ. P.; Rule 57, Fed. R. Crim. P.; and other federal rules and statutes providing for district court
local rules.

3. These local rules supplement the Federal Rules of Civil Procedure as necessary in all civil
suits in the United States District Courts for the Western District of North Carolina. These rules also
supplement the F ederal Rules of Criminal Procedure. Where applicable, these rules also supplement
the Federal Rules of Bankruptcy Procedure. Adoption of these revised rules by December l, 2018, is to

assure compliance With the amendments to the December l, 2018 revisions to the Federal Rules.

4. The Clerk is directed to promptly publish these rules electronically; make hard copies

available upon request; serve copies on the Administrative Offlce of the United States Courts, the

Attorney General of the United States, the Fourth Circuit Judicial Council, and the Federal Rules
Committees.

SO, ORDERED, THIS 7tl1 DAY OF November 2018.

     

rank D. Whitney, Chief
U.S. District Judge

Richard L. Voorhees

Senior U.S. District Judge

,..§

M in Rei `
U.S. District Judge

‘ Graham C. Mgllen

Senior U.S. District Judge

